Title: James Madison to Bernard Peyton, 28 April 1826
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Apl. 28. 26
                            
                        
                        I have just recd yours of the 24. with the articles referred to in it. Subjoined is a list of what you will
                            be kind eno’ to send by the bearer. I am not sure that some of them may not be out of the range of your plan of business.
                            In that case you will not be again troubled with such.
                        I return the rect for the last load of Tobo. and wish you to retain the ensuing rects. I am sorry to find
                            the market for the Articles not more promising. As I presume the prospect depends much on the general quality &
                            estimated amount of the Crop of the last year, of which you have better information yn. I have your judgt. must decide on
                            the times most favorable for selling my little crop. I had a prospect in the early part of the last season, of a very fine
                            one. But a severe & continued drought thro’ the latter part, very naturally reduced it. This has been the case
                            throughout this neighbourhood. Were it so throughout the Tobo. portion of the State, I shd. infer that no fall of price
                            was to be apprehended. But from your conjectures the case is probably otherwise.
                        If the arrangt. can be ready made, it will suit me to have proceeds of the sales, placed in the B. <the> of Virga.
                            at Fredg. where I can most conveniently apply them.
                        
                            
                                
                            
                        
                    